DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam et al (9,911,492).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 
With respect to claims 1 and 12, Lam et al disclose a phase change memory system (Fig.3) including a write head comprising: a controllable current source (320); a buffer (310); a plurality of transistors (324, 338, 330, 332, 336, 340); and a storage cell of a phase change memory (PCM) (105), wherein a write-reference voltage generated by the controllable current source (320) is connected to a first input (312) of the buffer; an output of the buffer (316) is connected to a second input of the buffer (314); and the plurality of transistors are connected between the output of the buffer and the storage cell.
With respect to claims 2 and 14, Lam et al disclose the controllable current source comprises a digital to analog converter (DAC) (see col.3, lines 32-45).
With respect to claims 3 and 15, Lam et al disclose the DAC generates a current that incrementally ramps up over a predetermined range (see col.3, lines 32-45).
With respect to claims 4 and 16, Lam et al disclose increments of the predetermined range are equal time divisions of a write period (see col.6, lines 5-15).
With respect to claims 5 and 17, Lam et al disclose each of the increments corresponds to a discrete resistance state of the storage cell (see Abstract).
With respect to claim 6, Lam et al disclose a write signal (339) is selectively applied to one of the plurality of transistors.
With respect to claim 7, Lam et al disclose a column decoder line (145) is connected to one of the plurality of transistors.
With respect to claim 8, Lam et al disclose a master bit line (MBL) connects two of the plurality of transistors.

With respect to claim 10, Lam et al disclose a column decoder line (CD), a master bit line (MBL), and a bit line (BL) are each connected to one of the plurality of transistors.
With respect to claim 11, Lam et al disclose the PCM is a multi-bit PCM (see Abstract).
With respect to claim 18-20, Lam et al disclose the PCM is a nonvolatile memory that stores information using a phase change material that can change between a crystalline state and an amorphous state (see col.1, lines 16-29).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        02/27/2021